DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlegl et al. (DE 102013216473), hereinafter “Schlegl,” wherein an English machine translation is used and cited herein, in view of Hans (WO 93/24673), as cited in the IDS dated 5/26/2021.
Regarding claims 10 and 19-20, Schlegl teaches a bushing/socket element (i.e., turbocharger kinematic component) of a waste gate or variable geometry system of an exhaust gas turbocharger (Abstract, [0007]-[0012]). Schlegl also teaches a waste gate or variable geometry system comprising said bushing/socket element ([0011]) and an exhaust gas turbocharger with such waste gate or variable geometry system ([0012]).
Schlegl teaches that the wear resistance of its bushing/socket element (i.e., turbocharger kinematic component) may be improved by adding a nitriding and/or kolsterising and/or chromizing and/or boriding protective layer ([0009]), but does not explicitly teach wherein the turbocharger kinematic component comprises, at least as part of its constituency, the austenitic stainless steel alloy as recited in claim 10.
However, Hans teaches that an austenitic stainless steel (i.e. austenitic stainless steel alloy) comprising, by weight, 18.0-30.0% (preferably 22.0-26.0%) Cr, 5.0-20.0% Ni, 0.1-3.0% Mn, 1.0-3.5% (preferably 1.2-3.2%) C, 0.1-3.0% Si, ≥0.005% N, 0.1-3.0% Mo, and a balance of Fe, may be applied as a surface coating to a metal substrate by plasma transfer in order to increase wearing strength (i.e. wear resistance), as well as oxidation resistance, high-temperature strength, thermal shock resistance, high-temperature corrosion resistance, and hardness (Abstract, p. 1 ln. 11-35, p. 2 ln. 1-10, p. 2 ln. 19-21, p. 5 ln. 25-27, p. 5 ln. 35-36, p. 6 ln. 2-3, p. 6 ln. 10). Note that the bushing/socket element of Schlegl is made of steel ([0008]), which is a metal substrate. Furthermore, note that Schlegl also desires wear resistance and hardness ([0009]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the protective layer (i.e. coating) of Schlegl with the austenitic stainless steel surface coating of Hans comprising, by weight, 18.0-30.0% (preferably 22.0-26.0%) Cr, 5.0-20.0% Ni, 0.1-3.0% Mn, 1.0-3.5% (preferably 1.2-3.2%) C, 0.1-3.0% Si, ≥0.005% N, 0.1-3.0% Mo, and a balance of Fe (Hans, Abstract, p. 1 ln. 23-35), in order to increase wear resistance and hardness, as desired by Schlegl, as well to achieve the additional benefits of oxidation resistance, high-temperature strength, thermal shock resistance, and high temperature thermal resistance, as taught by Hans (p. 1 ln. 11-22, p. 2 ln. 19-21, p. 5 ln. 25-27, p. 6 ln. 2-3). Note that the substitution of one known element for another to obtain predictable results is a prima facie case of obviousness. See MPEP 2143.
The combination of Schlegl and Hans results in a bushing/socket element (i.e., turbocharger kinematic component) (Schlegl, Abstract, [0007]-[0012]) comprising, as a surface coating, which reads on at least part of its constituency, an austenitic stainless steel (i.e. austenitic stainless steel alloy) comprising, by weight, 18.0-30.0% (preferably 22.0-26.0%) Cr, 5.0-20.0% Ni, 0.1-3.0% Mn, 1.0-3.5% (preferably 1.2-3.2%) C, 0.1-3.0% Si, ≥0.005% N, 0.1-3.0% Mo, and a balance of Fe (Hans, Abstract, p. 1 ln. 23-35, p. 2 ln. 1-10), which overlaps with the chemical composition ranges recited in claim 10. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Schlegl modified by Hans does not explicitly teach that its austenitic stainless steel comprises unavoidable impurities in trace amounts. However, one of ordinary skill in the art would recognize that trace amounts of impurities are inevitable in alloys. Therefore, one of ordinary skill in the art would expect the austenitic stainless steel of Schlegl in view of Hans to contain trace amounts of unavoidable impurities.
Furthermore, Schlegl modified by Hans obviates the instantly claimed turbocharger kinematic element (recited in claim 10), the turbocharger kinematic element comprising a waste-gate system (recited in claim 19), the turbocharger kinematic component comprising a variable-geometry system (recited in claim 19), and the turbocharger comprising the turbocharger kinematic component of claim 10 (recited in claim 20) (Schlegl, (Abstract, [0007]-[0012]), Hans, Abstract, p. 1 ln. 23-35, p. 2 ln. 1-10).
Regarding claim 11, Schlegl modified by Hans teaches wherein the austenitic stainless steel comprises, by weight, 18.0-30.0% (preferably 22.0-26.0%) Cr (Hans, Abstract, p. 1 ln. 23-35, p. 2 ln. 1-10), which overlaps with the instantly claimed range of about 24% to  about 26% Cr. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
As to claim 13, Schlegl modified by Hans teaches wherein the austenitic stainless steel comprises, by weight, 0.1-3.0% Mn (Hans, Abstract, p. 1 ln. 23-35, p. 2 ln. 1-10), which overlaps with the instantly claimed range of about 1.0% to about 1.5% Mn. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
With respect to claim 14, Schlegl modified by Hans teaches wherein the austenitic stainless steel comprises, by weight, 0.1-3.0% Mo (Hans, Abstract, p. 1 ln. 23-35, p. 2 ln. 1-10), which overlaps with the instantly claimed range of about 0.05% to about 0.3% Mo. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 15, Schlegl modified by Hans teaches wherein the austenitic stainless steel comprises, by weight, 0.1-3.0% Si (Hans, Abstract, p. 1 ln. 23-35, p. 2 ln. 1-10), which encompasses the instantly claimed range of about  1.65% to about 1.75% Si. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 16, Schlegl modified by Hans teaches wherein the austenitic stainless steel comprises, by weight, 1.0-3.5% (preferably 1.2-3.2%) C (Hans, Abstract, p. 1 ln. 23-35, p. 2 ln. 1-10), which overlaps with the instantly claimed range of about 1.25% to about 1.35% C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 17, Schlegl modified by Hans teaches wherein the austenitic stainless steel comprises, by weight, at ≥0.005 % N (Hans, Abstract, p. 1 ln. 23-35, p. 2 ln. 1-10), which overlaps with the instantly claimed range of about 0.25% to about 0.35% N. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlegl (DE 102013216473) in view of Hans (WO 93/24673) as applied to claims 10-11, 13-17 and 19-20 above, and further in view of Bell et al. (Bell, S. & Davis, Boyd & Javaid, Amjad & Essadiqi, E.. (2006). Final Report on Effect of Impurities in Steel. 10.13140/RG.2.2.33946.85440.), as cited in the IDS dated 5/26/2021, hereinafter “Bell.”
Regarding claim 18, Schlegl modified by Hans renders obvious the turbocharger kinematic component of claim 10, as discussed regarding claim 9 above (Schlegl, (Abstract, [0007]-[0012]), Hans, Abstract, p. 1 ln. 23-35, p. 2 ln. 1-10). Schlegl modified by Hans is silent as to the sulfur and phosphorus content in its austenitic stainless steel alloy. 
However, Bell teaches that sulfur and phosphorous are tramp elements commonly found in steel that both adversely affect a steel material’s properties (p. i-ii, p. 2). Bell teaches that sulfur reduces impact strength, ductility in the transverse direction, weldability, and surface quality (p. ii, p. 12, Table 2), and phosphorus decreases plasticity, ductility, and impact strength (p. 12, Table 2). Bell further teaches that in structural quality steels, the contents of the tramp elements S and P are typically kept to ranges of 0.04% max and 0.02% max, respectively, and in engineering quality steels, the contents of tramp elements S and P are typically kept to ranges of 0.02% max and 0.015% max, respectively (p. 6, Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to limit the austenitic stainless steel of Schlegl modified by Hans to have, by weight, 0.04% max S and 0.02% max P or 0.02% max S and 0.015% P, as Bell teaches that limiting the content of S and P to these levels in structural quality steels and engineering quality steels, respectively, reduce adverse effects to steel properties, including reduction in impact strength, ductility, weldability, surface quality, and plasticity (Bell, p. ii, p. 6, p. 12, Table 1, Table 2). Note that Schlegl modified by Hans and Bell results in an austenitic stainless steel with S and P contents that overlap with the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Alternatively, as Bell teaches that the impurity content of S and P is a result effective variable wherein when the impurity content of S and P are too high, impact strength, ductility, weldability, surface quality, and plasticity are reduced (Bell, p. ii, p. 6, p. 12, Table 1, Table 2), it would have been obvious to choose the instantly claimed ranges of less than about 0.01 wt.% S and less than about 0.04 wt.% P through routine experimentation to obtain the desired steel properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. See MPEP §2144.05. Furthermore, note that the mere purity of a product, by itself, is insufficient to render the claimed product nonobvious over the prior art. See MPEP §2144.04 (VII).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-19 of copending Application No. 16/140,809 in view of Hayashi et al. (US 2007/0217941), hereinafter “Hayashi.” 
Claims 9-19 of copending Application No. 16/140,809 closely read on instant claims 10-11 and 13-20, except that the claims of the copending application are silent as to the austenitic stainless steel alloy comprising, by weight, about 0.2% to about 0.4% nitrogen (instant claim 9) and about 0.25% to about 0.35% nitrogen (instant claim 17).
However, Hayashi teaches that 0.01-0.5 wt% of N may be added to high-Cr, high-Ni austenitic cast alloys in order to improve properties such as high-temperature strength, ductility, and toughness ([0052]-[0054]). Note that the austenitic stainless steel of claims 9-19 of copending Application No. 16/140,809 has high Cr and Ni contents.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added 0.01-0.5 wt% of N to the austenitic stainless steel of claims 9-19 of copending Application No. 16/140,809 in order to improve properties such as high-temperature strength, ductility, and toughness, as taught by Hayashi ([0052]-[0054]).
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734